 TINITED STATES DISTRICT COURT
 FOR THE DISTzuCT OF NEW MEXICO

 SHEILA HURLEY,

             Plaintiff,

      vs.

STEPHANIE A. FUCHS, JEFFREY S. SMITH,
JENNIFER FELLABAUM, ANDREW SAUL as
COMMISSIONER Of thc SOCIAL SECURITY
ADMINISTRATION, and the SOCIAL SECURITY
ADMINISTRATION.

                               STIPULATION TO EXTEND TIME
                              FOR PLAINTIFF TO RESPOND TO
                          DEFENDANTS' MOTION TO DISMISS; ORDER

              Plaintiff, Pro Se and Defendants Andrew Saul as Commissioner of the Social Security

Administration and the Social Security Administration by and through their counsel hereby stipulate that

Plaintiff s time to respond to Defendant's Motion to Dismiss be extended to and through Wednesday,

February 10,2021.

            The Response is due on January 27, 2021 and the additional two weeks' time permits the

Plaintiff time to draft and file the response and to propose an initial, pre-litigation settlement to resolve

the   dispute. A proposed Order accompanies this motion.

Respectfully submitted,

FOR PLAINTIFF                                     FOR DEFENDANTS ANDREW SAUL and SOCIAL
                                                  SECURITY ADMINI STRATION


                                                 _/s/ _Christine H. Lyman
Sheila Hurley, Pro Se                            Christine H. Lyman
P.O. Box 25071                                   Assistant. U.S. Attorney
Albuquerque, New Mexico 87125                    P.O. Box 607
845-663-3029                                     Albuquerque, New Mexico 87103
sheilahurlevesq@smail.com                        505-224-t532
                                                 chri stine. lvman(0tusdoj . qov

Certificate of Service
I hereby certiff that on January 26,2021 I served the foregoing pleading by email to Christine Lyman,
Esq. and filed the papers with the Court for the electronic record, which causes all parties or counsel to
be served by electronic means almore fully reflected on the Notice of Electronic Filing.
/s/ SheilaHurley 1126/21 %
LINITED STATES DISTRICT COURT
FOR THE DISTzuCT OF NEW MEXICO

SHEILA HURLEY.

          Plaintiff,
                                               Case No. 20   CY 00850
   vs.

STEPHANIE A. FUCHS, JEFFREY S. SMITH,
JENNIFER FELLABAUM, ANDREW SAUL as
COMMISSIONER of the SOCIAL SECURITY
ADMINISTRATION, ANd thE SOCIAL SECURITY
ADMINISTRATION.




                         ORDER EXTENDING TIME FOR PLAINTIFF TO
                                    TO RESPOND TO
                            DEFENDANTS' MOTION TO DISMISS


          Upon consideration of the stipulation filed by the parties, it is ORDERED that Plaintiff s time

to respond to Defendants' Motion to Dismiss is extended to and through Wednesday, February l0, Z02l;




                                                      U.S. DISTRICT JUDGE

Dated:
